       Case 1:19-cv-00558-KG-JHR Document 73 Filed 01/25/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

COMMERCIAL CREDIT GROUP, INC.,

       Plaintiff,

vs.                                                          Civ. No. 19-558 KG/JHR

PROTÉGÉ EXCAVATION, INC.,

       Defendant.

                                             ORDER

       On January 13, 2021, Plaintiff filed “Commercial Credit Group, Inc.’s Notice of Status of

Efforts and Progress Made in Locating Equipment and Meeting with Steven Vigil” (Notice of

Status). (Doc. 70). Given the assertions in the Notice of Status, the Court set this matter for a

telephonic show cause hearing requiring Steven Vigil to “show why the Court should not re-

arrest him for failing to purge his contempt by complying with the conditions set forth in the

Court’s previous orders (Docs. 64 and 69).” (Doc. 71). The Court held the telephonic show

cause hearing on January 25, 2021, at which Jeane Y. Sohn appeared on behalf of Plaintiff and

Mr. Vigil appeared pro se.

       Having considered the comments and argument by Ms. Sohn and Mr. Vigil at the

telephonic show cause hearing, the Court ORDERS

       1. Mr. Vigil and Plaintiff’s agent will meet, in person, as soon as possible, but no later

than 5:00 p.m. on Thursday, January 28, 2021, to physically locate the following units of

equipment: the 2012 John Deere 350G LC and 2014 Kobelco ED 160-3;

       2. Mr. Vigil must, in good faith, take Plaintiff’s agent to the last known whereabouts of

the above units of equipment; and
       Case 1:19-cv-00558-KG-JHR Document 73 Filed 01/25/21 Page 2 of 2




       3. Plaintiff must notify the Court in writing, no later than 5:00 p.m. on Thursday, January

28, 2021, what progress and efforts were made to locate the missing units of equipment.




                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE




                                                2
